IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                              No. 98-60621
                                                            Summary Calendar


JUAN SENDEJO-RIVAS,
                                                                                                                               Petitioner,

                                                                      versus

IMMIGRATION AND NATURALIZATION SERVICE,
                                                                                                                               Respondent.

                                  __________________________________________

                                           Petition for Review of an Order
                                        of the Board of Immigration Appeals
                                                BIA No. A14 202 553
                                  __________________________________________

                                                                 July 29, 1999

Before KING, Chief Judge, HIGGINBOTHAM, and STEWART, Circuit Judges:

PER CURIAM:*

           Juan Sendejo-Rivas petitions for review of the Board of Immigration Appeals’ decision

dismissing his motion to reopen his appeal as untimely.

           Due to the Antiterrorism and Effective Death Penalty Act of 1996 and the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, this court lacks jurisdiction to

review Sendejo-Rivas’ petition. See Nguyen v. INS, 117 F.3d 206, 207 (5th Cir. 1997). IT IS

ORDERED that this petition is DISMISSED.




           *
                 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.